Houle v Seventwoten, LLC (2019 NY Slip Op 06987)





Houle v Seventwoten, LLC


2019 NY Slip Op 06987


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND WINSLOW, JJ. (Filed Sept. 27, 2019.) 


MOTION NO. (1248/18) CA 18-00897.

[*1]NICHOLAS J. HOULE, PLAINTIFF-RESPONDENT,
vSEVENTWOTEN, LLC, DOING BUSINESS AS HELL BARBELL, DEFENDANT-APPELLANT. SEVENTWOTEN, LLC, DOING BUSINESS AS HELL BARBELL, THIRD-PARTY PLAINTIFF-APPELLANT-RESPONDENT, G.S. 2 HEALTH & FITNESS MGT., INC., DOING BUSINESS AS GEORGE'S GYM EQUIPMENT, AND GEORGE'S GYM EQUIPMENT, LLC, THIRD-PARTY DEFENDANTS-RESPONDENTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.